English, C. J. Andrew J. Mears and Green W. Boat-right obtained a judgment before a justice of the peace of Arkansas county against George W. Stewart, and he appealed to the circuit court, executing an appeal bond, -with "William J. Childress and Augustus L. Freeman ¿s his. sureties. The cause was tried anew in the circuit court, at the September term, 1875, and judgment rendered against Stewart, in favor of Mears and-'..Roatright, for $125 and costs, but the clerk omitted to enter judgment against Childress and Freeman, sureties im "the appeal bond. At a subsequent term a judgment nunc fro tune was entered against them, which they moved to set-aside, on the ground of want of notice, showing no defense to the merits or irregularity in the appeal bond. The court overruled the motion, and they afterwards obtained the allowance of an appeal hy the clerk of this court. Notice was given to appellants that an application for judgment against them would, be made, though they were in court, and none was necessary. Rogers v. Brooks, 31 Ark., 194. Affirmed.